IN THE SUPREME COURT OF NORTH CAROLINA
                                  No. 401A13
                            Filed 19 December 2014

RIGGINGS HOMEOWNERS, INC.,
              Petitioner
            v.
COASTAL RESOURCES COMMISSION                 OF    THE    STATE    OF   NORTH
CAROLINA,
             Respondent


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 747 S.E.2d 301 (2013), affirming an

order entered on 1 June 2012 by Judge Jay D. Hockenbury in Superior Court, New

Hanover County. On 23 January 2014, the Supreme Court allowed respondent’s

petition for discretionary review of additional issues and petitioner’s conditional

petition for discretionary review. Heard in the Supreme Court on 6 October 2014.


      Shipman & Wright, L.L.P., by William G. Wright and Gary K. Shipman, for
      petitioner-appellant/appellee.

      Roy Cooper, Attorney General, by Christine A. Goebel, Assistant Attorney
      General, and Mary L. Lucasse and Marc Bernstein, Special Deputy Attorneys
      General, for respondent-appellant/appellee.


      PER CURIAM.

      Justice HUNTER took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members

voting to affirm and three members voting to reverse the decision of the Court of

Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and
                 RIGGINGS HOMEOWNERS V. COASTAL RES. COMMN.

                                 Opinion of the Court



stands without precedential value. See, e.g., Amward Homes, Inc. v. Town of Cary,

365 N.C. 305, 716 S.E.2d 849 (2011).



      AFFIRMED.




                                         -2-